DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S COMMENT 
AND
STATEMENT OF REASONS FOR ALLOWANCE

Prior Art Discussion
	
	The prior art Aki et al. (U.S. Publication No. 2017/0122991 A1) discloses an impedance estimation device for a power distribution line which control generators and variable loads introduced in a large number of consumers.  The individual consumers use the impedance estimation device and method for a power distribution line.  The power distribution wires which extend from a pole transformer are connected to a consumer lead wire which branches off by the pole transformer and has a length, for example 20 m and branch off from respective N junctions a1 to aN which are provided for example every 50 m, into lead wires which are connected to consumers. The impedance estimation device may be provided as an independent apparatus or can instead be implemented as a function module of a controller of a system coordination device (such as energy storage device, plug-in electric car, and solar power generation/power conditioning system). Such an apparatus or module is referred to as the impedance estimation device in the present specification irrespective of the form of the apparatus or module.  The prior art fails to teach in combination with the rest of the limitations in the a measure of current through the second branch, a measure of voltage across the first branch and common root part, and a measure of voltage across the second branch and common root part;
define, using the plurality of electrical measurement data sets, a set of simultaneous equations that define a relationship between current, voltage and impedance of the first branch, the second branch, and the common root part; and
determine, by solving the set of simultaneous equations, one or more of: an impedance of the common root part, an impedance of the first branch, an impedance of the second branch.”
 

Allowable Subject Matter
Claims 1-20 are allowed.

With respect to claim 1, the prior art fails to teach in combination with the rest of the limitations in the claim: “a measure of current through the second branch, a measure of voltage across the first branch and common root part, and a measure of voltage across the second branch and common root part;
define, using the plurality of electrical measurement data sets, a set of simultaneous equations that define a relationship between current, voltage and impedance of the first branch, the second branch, and the common root part; and
determine, by solving the set of simultaneous equations, one or more of: an impedance of the common root part, an impedance of the first branch, an impedance of the second branch.”

With respect to claim 15, the prior art fails to teach in combination with the rest of the limitations in the claim:  “a measure of current through the second branch, a measure of voltage across the first branch and common root part, and a measure of voltage across the first branch and common root part; defining, using the plurality of electrical measurement data sets, a set of simultaneous equations that define a relationship between current, voltage and impedance of the first branch, the second branch and the common root part; and
determining, by solving the set of simultaneous equations, one or more of: an impedance of the common root part, an impedance of the first branch, an impedance of the second branch.”

With respect to claim 16, the prior art fails to teach in combination with the rest of the limitations in the claim:  “defining a set of simultaneous equations that define a relationship between impedance of the first branch, the second branch and the common root part, and solving the set of simultaneous equations to determine one or more of: an impedance of the common root part, an impedance of the first branch, or an impedance of the second branch.”


           Claims 2-3, 6, 8, 9, 14 are allowable due to their dependencies on claim 1; claim 4 is allowable due its dependency on claim 3; claim 5 is allowable due to its dependency on claim 4; claim 7 is allowable due to its dependency on claim 6; claim 10 is allowable due to its dependency on claim 9; claims 11-13 are allowable due to their dependencies on claim 10; claims 17, 18 and 20 are allowable due to their dependencies on claim 16; claim 19 is allowable due to its dependency on claim 18. 





Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543. The examiner can normally be reached Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHANA A HOQUE/Primary Examiner, Art Unit 2866